Citation Nr: 0921047	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
October 1996.

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2006 rating decision 
rendered by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is of 
record.

This issue was remanded by the Board in July 2008 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for a bilateral shoulder disability due to an undiagnosed 
illness.  The Board notes that this appeal was remanded by 
the Board in July 2008 so that the appellant could be 
afforded a VA examination and proper VCAA notice.  Since the 
Board's remand, the appellant has been afforded a VA 
examination and sent VCAA notice.  However, although the 
letter addressed how to establish service connection, it did 
not provide the appellant with notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
requested by the Board.  The Court has held that a remand by 
either the Court or the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again 
requested to comply with the Board's remand directives, 
stated below.




Accordingly, the case is REMANDED for the following action:

The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2008), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


